Title: To Thomas Jefferson from Thomas Auldjo, 8 July 1791
From: Auldjo, Thomas
To: Jefferson, Thomas


Cowes, 8 July 1791. Despite repeated applications, his commission not yet recognized and the under secretaries have given only “flimsy and foolish pretext” for the failure. He will continue to officiate to the limit of his power. Little political or commercial information to report. “American shipping meet no interruption in this port.” The only thing causing him trouble “is…your American Seamen calling themselves English” to get wages due or advances, which occurs every day. “Even seamen with passes as American’s from the Consul in London, have left their Ships here and gone on board men of war…to get their wages paid them… . I wish you could find a remedy for it, but I confess I think it will be a difficult point.” Encloses list of American ships in port there for preceding six months, with their cargoes, arranged in a manner he hopes will be approved.
